DETAILED ACTION
In response to remarks filed on 18 September 2022
Status of Claims
Claims 1-17 are pending;
Claims 1-14 are currently amended;
Claims 15-17 were previously presented;
Claims 1-17 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 18 September 2022 have been fully considered. The argument regarding the sensor configuration not being mounted on the working machine, examiner contends that the sensor configuration is in the attachments and when an attachment is coupled to the working machine then the sensor configuration is also mounted to the working machine. Regarding the new limitation drawn to the control unit being mounted to the working machine, examiner has incorporated a new reference showing a control unit mounted on the working machine. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication No. 9,938,693) in view of Forcash et al (U.S. Patent Application Publication No. 2018/0245316).
As to Claim 1, Reed discloses a working machine (20) having an attachment device (32, 42), and an attachment device carrying equipment enabling detachment and attachment of said attachment device, said working machine further comprises a system (46, 48, 56) for monitoring attachment status of said attachment device to said attachment device carrying equipment, said system comprising: 
A sensor configuration (46, 48) arranged and configured to indicate the attachment status of said attachment device (The sensor configuration senses attachments at least 100 feet. The attachment status in this case is detached at X feet), wherein the sensor configuration is mounted on the working machine (The sensors are mounted to the working machine when the attachment is mounted to the working machine), 
A control unit (56) configured to monitor said sensor configuration in order to establish the attachment status of said attachment device (The sensor configuration senses attachments at least 100 feet. The attachment status in this case is detached at X feet), and configured to store location data (68) of the attachment device based on the attachment status of said attachment device, wherein an indication that the attachment device is de-attached from said attachment device carrying equipment determines that the location data of the attachment device is stored (With the last known location of the work tool 32, 42 based on the work tool identification signal, the work tool location signal, the date, the time and other information associated with each work tool 32, 42, it can be determined that the attachment is detached).  
However, Reed is silent about the control unit being mounted on the working machine. Forcash discloses a working machine (100) with a control unit (122) mounted thereon wherein the control unit tracks the position of an attachment (106 and last sentence of Paragraph 0023). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to mount a control unit on the working machine. The motivation would have been to offer real-time data directly to the operator of the working machine as well. 
As to Claim 2, Reed as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Reed as modified also teaches wherein said control unit is configured to record when the attachment status of said attachment device indicates that the attachment device is de-attached from said attachment device carrying equipment by a time-stamp (Column 6, Lines 44-48).    
As to Claim 3, Reed as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Reed as modified does not explicitly teach wherein said system is configured to record the total time the sensor configuration indicates that the attachment device is attached to said attachment device carrying equipment in order to estimate the condition of the attachment device. However, Reed records the location of an attachment for predetermined intervals of time (Column 5, Lines 17-25). Therefore, one of ordinary skill in the art would recognize that if the attachment remains in the same location, the total time can be derived from the time stamps. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the system configured to record the total time the sensor configuration indicates that the attachment device is attached to said attachment device carrying equipment in order to estimate the condition of the attachment device. The motivation would have been to further monitor different aspects of the attachments and better understand the operations of the system.
As to Claim 4, Reed as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Reed as modified also teaches wherein said sensor configuration comprises a first sensor element (46) arranged on said attachment device, and comprises a second sensor element (48) arranged on the attachment device carrying equipment (Column 2, Lines 49-51), wherein said first and second sensor elements form In re: Javaid Arshad et al.   Page 5 of 8a sensor pair arranged and configured to indicate the attachment status of said attachment device.  
As to Claim 5, Reed as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Reed as modified also teaches wherein one of said first sensor element (46) and said second sensor element (48) of said sensor pair comprises a passive sensor, and wherein the other one of said first sensor element and said second sensor element of said sensor pair comprises an active sensor.  
As to Claim 7, Reed as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Reed as modified also teaches wherein said sensor configuration comprises: a plurality of first sensor elements (Column 5, Lines 57-65) comprising said first sensor element (46), said plurality of first sensor element being arranged on said attachment device, and a plurality of corresponding second sensor elements (Column 5, Lines 36-39) comprising said second sensor element (48), said plurality of corresponding second sensor elements being arranged on the attachment device carrying equipment such that each one of said first sensor element is paired with a corresponding second sensor element in a sensor pair, wherein a number of the sensor pairs is unique for a specific attachment device, and wherein said control unit is configured to recognize and indicate the specific attachment device based on the number of sensor pairs.  
As to Claim 8, Reed discloses a system (46, 48, 56) for monitoring attachment status of an attachment device (32, 42) to an attachment device carrying equipment of a working machine, said system comprising: 
A sensor configuration (46, 48) arrangeable and mounted (The sensors are mounted to the working machine when the attachment is mounted to the working machine) on the working machine and being configured to indicate the attachment status of said attachment device (The sensor configuration senses attachments at least 100 feet. The attachment status in this case is detached at X feet),Filed: October 5, 2017
A control unit (56) configured to monitor said sensor configuration in order to determine the attachment status of said attachment device (The sensor configuration senses attachments at least 100 feet. The attachment status in this case is detached at X feet), and configured to store location data (68) of the attachment device based on the attachment status of said attachment device, wherein an indication that the attachment device is de-attached from said attachment device carrying equipment determines that the location data of the attachment device is stored (With the last known location of the work tool 32, 42 based on the work tool identification signal, the work tool location signal, the date, the time and other information associated with each work tool 32, 42, it can be determined that the attachment is detached).  
However, Reed is silent about the control unit being mounted on the working machine. Forcash discloses a working machine (100) with a control unit (122) mounted thereon wherein the control unit tracks the position of an attachment (106 and last sentence of Paragraph 0023). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to mount a control unit on the working machine. The motivation would have been to offer real-time data directly to the operator of the working machine as well. 
As to Claim 9, Reed as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Reed as modified also teaches wherein said control unit is configured to record when the attachment status of said attachment device indicates that the attachment device is de-attached from said attachment device carrying equipment by a time-stamp (Column 6, Lines 44-48).  
As to Claim 10, Reed as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Reed does not explicitly discloses wherein said system is configured to record the total time of when the sensor configuration indicates that the attachment device is attached to said attachment device carrying equipment in order to estimate the condition of the attachment device.  However, Reed records the location of an attachment for predetermined intervals of time (Column 5, Lines 17-25). Therefore, one of ordinary skill in the art would recognize that if the attachment remains in the same location, the total time can be derived from the time stamps. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the system configured to record the total time of when the sensor configuration indicates that the attachment device is attached to said attachment device carrying equipment in order to estimate the condition of the attachment device. The motivation would have been to further monitor different aspects of the attachments and better understand the operations of the system.
As to Claim 11, Reed as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Reed as modified also teaches wherein said sensor configuration comprises a first sensor element (46) arrangeable on said attachment device, and comprises a second sensor element (48) arrangeable on the attachment device carrying equipment (Column 2, Lines 49-51), wherein said first and second sensor elements form a sensor pair arranged and configured to indicate the attachment status of said attachment device.  
As to Claim 12, Reed as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Reed as modified also teaches wherein one of said first sensor element (46) and said second sensor element (48) of said sensor pair comprises a passive sensor, and wherein the other one of said first sensor element and said second sensor element of said sensor pair comprises an active sensor.  
As to Claim 14, Reed discloses a method for locating a lost attachment device (32, 42) of a working machine (20) said method comprising: 
Securing and storing location data (68) of the attachment device for de-attachment of the attachment device from said working machine using a sensor configuration (46, 48) configured to indicate the attachment status of said attachment device and a control unit (56) configured to monitor said sensor configuration in order to determine the attachment status of said attachment device (32, 42) and configured to store location data (68) of the attachment device based on the attachment status of said attachment device, wherein the sensor configuration (46, 48) is mounted on the working machine (The sensors are mounted to the working machine when the attachment is mounted to the working machine); 
Accessing said location data (68) of said de-attachment; and 
Transmitting the location data (68) of said de-attachment in order to locate said attachment device (32, 42).  
However, Reed is silent about the control unit being mounted on the working machine. Forcash discloses a working machine (100) with a control unit (122) mounted thereon wherein the control unit tracks the position of an attachment (106 and last sentence of Paragraph 0023). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to mount a control unit on the working machine. The motivation would have been to offer real-time data directly to the operator of the working machine as well. 
As to Claim 15, Reed discloses a computer program comprising a non-transitory storage medium comprising computer-readable program code for performing the method of claim 14 (Refer to Claim 14 discussion), when said program code is run on a computer (56).  
Claims 6, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication No. 9,938,693) in view of Forcash et al (U.S. Patent Application Publication No. 2018/0245316); and further in view of Wetterlund et al (U.S. Patent Application Publication No. 2014/0067215).
As to Claim 6, Reed as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Reed as modified is silent wherein said first sensor element comprises a magnetic element, and wherein said second sensor element comprises a magnetically actuable switch.  Wetterlund discloses the use of magnetic switches for the purposes of sensing in work vehicles (Paragraph 0138). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the first sensor element comprises a magnetic element, and wherein said second sensor element comprises a magnetically actuable switch since the substitution of one known element for another would have yielded the predictable result of sensing the attachment device.
As to Claim 13, Reed as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Reed as modified is silent wherein said first sensor element comprises a magnetic element, and wherein said second sensor element comprises a magnetically actuable switch.  Wetterlund discloses the use of magnetic switches for the purposes of sensing in work vehicles (Paragraph 0138). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the first sensor element comprises a magnetic element, and wherein said second sensor element comprises a magnetically actuable switch since the substitution of one known element for another would have yielded the predictable result of sensing the attachment device.
As to Claim 16, Reed as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Reed as modified also teaches wherein the magnetically actuable switch comprises a Hall-effect switch (Wetterlund: Paragraph 0138).  
As to Claim 17, Reed as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Reed as modified also teaches wherein the magnetically actuable switch comprises a Hall-effect switch (Wetterlund: Paragraph 0138).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678